Edmonds, J.,

charged the jury that F. M. H. was not a dormant partner, and therefore entitled to withdraw without notice. That if the plaintiff was a dealer with the firm of S. W. H. & Co., knowing that F. M. H. was a partner, he was entitled to actual notice of the dissolution, in default of •which F. M. H. was responsible to the plaintiff for any debt contracted in the name of the firm by the remaining partner, though after an actual dissolution. And if the jury believed that plaintiff had been such actual dealer, and had not received actual notice of the dissolution, their finding must be for him.
Verdict for plaintiff.